EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The instant examiner’s amendment is identical to that of the amendment filed 3/22/2021, with the exception of correcting punctuation of claim 9.
Authorization for this examiner’s amendment was given in an interview with David Brush on 3/2/2021.

In the claims:

1. (Currently Amended) A method for sharing a digital image, termed a “first image”, between a first user terminal and at least one second user terminal over a communication network, said method comprising acts of:


receiving in the second terminal over the communication network a second image termed a "degraded image" and a partitioning template, the degraded image being obtained on the basis of said first image by a digital processing of the first image to conceal content of the first image, the second image being received in the second the first image having been partitioned before reception of the degraded image into a set of plaintext image parts, the partitioning template defining a mode of partitioning of the first image and indicating a site of each of the parts in the first image;
displaying the degraded image on a screen of the second terminal;
subsequent to detection of an interaction of a user with the screen of the second terminal, 
the second terminal performing:
determining a zone of the degraded image, termed an "interaction zone", as a function of a location of the interaction on the screen;
obtaining a part of the first image from the which corresponds to said interaction zone, the obtaining comprising:
identifying the part of the first image using the partitioning template;
sending a request for obtaining the identified part over the communication network;
receiving the identified part of the first image without receiving all of the parts of the first image over the communication network;
subsequent to the reception of the identified part, replacing a corresponding area of the degraded image with the received part of the first image; and
displaying on the screen of the second terminal said received part of the first image by replacing the corresponding area of the degraded image by said received part, for a duration of the user's interaction with the screen.

2. (Canceled)

3. ((Currently Amended) The method as claimed in claim 1, comprising an initial act of transmitting by the first terminal an image transfer request destined for an image  processing server on the communication network, said image transfer request comprising said first image and an identifier of the second terminal.

4. (Currently Amended) The method as claimed in claim 1, wherein the degraded image and the partitioning template are received by the second terminal from 

5. (Currently Amended) The method as claimed in claim 4, comprising an act of:

	comparing, using the partitioning template, said interaction zone with the site of each of the parts in the first image, and identifying one of said parts of the first image corresponding to said interaction zone.

performing the acts of:
sending by the second terminal the request for obtaining the identified part of the first image, destined for the image processing server;
subsequent to the reception by the second terminal of the identified part of the first image, replacing the corresponding area of the degraded image with the received part of the first image.

7. (Canceled)

8. (Currently Amended) The method as claimed in claim 1, comprising the following acts, performed in the first terminal:
partitioning the first image according to the partitioning template into the set of image parts;
recording the set of image parts with the partitioning template;
transmitting to the second terminal the degraded imageand the partitioning template of the first image

9. ((Currently Amended) The method as claimed in claim 8, in which the second terminal implements acts of:




10. (Previously Presented) The method as claimed in claim 1, in which the screen of the second terminal is a touchscreen, the user interacting digitally with the screen, the displaying on the screen of said part of the first image in place of the corresponding area of the degraded image occurring only for the duration of the user's digital interaction on the zone of interaction of the degraded image.

11. (Previously Presented) The method as claimed in claim 1, in which the second terminal is equipped with a pointing device, the user interacting with the screen by using the pointing device, the displaying on the screen of said part of the first image in place of the corresponding area of the degraded image occurring only while the user maintains the pointing, via said pointing device, on the zone of interaction of the degraded image.

12. (Previously Presented) The method as claimed in claim 1, in which said digital processing of the first image is a blurring processing.

13. (Currently Amended) A communication terminal comprising:

a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the communication terminal to perform acts comprising:
receiving over a communication network a second image termed a "degraded image" and a partitioning template, the degraded image being obtained on the basis of a digital image termed a "first image" by a digital processing of the first image to visually conceal content of the first image, the degraded image being received in the terminal without the first image, said first image having been partitioned, before reception of the degraded image by the communication terminal, according to the partitioning template into a set of plaintext image parts, said partitioning template defining a mode of partitioning of the first image and indicating a site of each of the parts in the first image;
displaying said degraded image on the screen of the terminal;
subsequently to detecting an interaction of a user with the screen of the terminal:
determining a zone of the degraded image, termed an "interaction zone", as a function of a location of the interaction on the screen;
obtaining a plaintext image part of the first image from said set of image parts, which corresponds to said interaction zone, the obtaining comprising:
identifying the part of the first image using the partitioning template;
sending a request for obtaining the identified part over the communication network;
receiving the identified part of the first image without receiving all of the parts of the first image over the communication network;
subsequent to the reception of the identified part, replacing a corresponding area of the degraded image with the received part of the first image; and
displaying on the screen of the terminal said received part of the first image by replacing the corresponding area of the degraded image by said received part, for a duration of the user's interaction with the screen.

14. (Currently Amended) The communication terminal as claimed in claim 13, wherein the communication terminal receives the degraded and the partitioning template from an image processing server

15. (Currently Amended) The communication terminal as claimed in claim 14, which is further configured to:
the interaction of the user with the screen, determine the location of the interaction on the screen and consequently determine the zone of interaction of the degraded image;
compare, using the partitioning template, the interaction zone with the site of each part of the first image, and identify one of said parts of the first image corresponding to the interaction zone.

16. (Currently Amended) The communication terminal as claimed in claim 15, which is further configured to perform the acts of:

subsequent to reception by the terminal of the identified part of the first image, replacing the corresponding area of the degraded image with the received part of the first image.

17. (Currently Amended) An image processing server, comprising:
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the processing server to perform acts comprising:
receiving a first image from a first communication terminal via a communication network;
a "degraded image" on the basis of the first image by a digital processing of the first image to visually conceal content of the first image;
partitioning said first image according to a partitioning template partitioning template defining a mode of partitioning of the first image and indicating a site of each part in the first image;
recording the set of the parts with the partitioning template;
transmitting to a second communication terminal at least the degraded image and the partitioning template without the first image;
subsequent to transmitting the degraded image, receiving from the second communication terminal a request for obtaining an identified part of the first image from among the set of plaintext image parts; and
sending the identified part of the first image without sending all of the parts of the first image to the second communication terminal.

18. (Currently Amended) A non-transitory computer-readable medium comprising a computer program stored thereon, which when executed by a processor of a second communication terminal , termed a “first image”, between a first user terminal and the second communication terminal over a communication network, wherein the computer program configures the second communication terminal to:








receive in the second terminal over the communication network a second image termed a "degraded image" and a partitioning template, the degraded image being obtained on the basis of said first image by a digital processing of the first image to conceal content of the first image, the second image being received in the second terminal without the first image, the first image having been partitioned before reception of the degraded image into a set of plaintext image parts, the partitioning template defining a mode of partitioning of the first image and indicating a site of each of the parts in the first image;
display the degraded image on a screen of the second terminal; and
subsequent to detection of an interaction of a user with the screen of the second terminal, perform:
determining a zone of the degraded image, termed an "interaction zone", as a function of a location of the interaction on the screen;
obtaining a part of the first image from the set of parts, which corresponds to said interaction zone, the obtaining comprising:
identifying the part of the first image using the partitioning template;
sending a request for obtaining the identified part over the communication network;
receiving the identified part of the first image without receiving all of the parts of the first image over the communication network;
subsequent to the reception of the identified part, replacing a corresponding area of the degraded image with the received part of the first image; and
displaying on the screen of the second terminal said received part of the first image by replacing the corresponding area of the degraded image by said received part, for a duration of the user's interaction with the screen.

19. (New) A non-transitory computer-readable medium comprising a computer program stored thereon, which when executed by a processor of an image processing server, 
receive the first image from the first user terminal via a communication network;
obtain a second image termed a "degraded image" on the basis of the first image by a digital processing of the first image to visually conceal content of the first image;
partition said first image according to a partitioning template into a set of plaintext image parts, said template defining a mode of partitioning of the first image and indicating a site of each part in the first image;
record the set of the parts with the partitioning template;
transmit to the second communication terminal at least the degraded image and the partitioning template without the first image;
subsequent to transmitting the degraded image, receive from the second communication terminal a request for obtaining an identified part of the first image from among the set of plaintext image parts; and
send the identified part of the first image without sending all of the parts of the first image to the second communication terminal.[AltContent: textbox ()]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175